Citation Nr: 0424546	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  00-20 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUES

1.  Entitlement to an increased evaluation for periostitis of 
the right shin, currently assigned a 10 percent disability 
evaluation.

2.  Entitlement to an increased evaluation for periostitis of 
the left shin, currently assigned a 10 percent disability 
evaluation.

3.  Entitlement to an increased evaluation for residuals of a 
left wrist injury, currently assigned a 10 percent disability 
evaluation.

4.  Entitlement to an increased evaluation for a hiatal 
hernia, currently assigned a 10 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Ft. Harrison, Montana, which denied the benefits sought on 
appeal.  The veteran, who had active service from August 1989 
to January 1994, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  The Board 
remanded the case for additional development in July 2003, 
and that development was completed.  The case has since been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's periostitis of both his right and left 
shins is manifested primarily by pain and tenderness and is 
not productive of limitation of motion.

3.  The veteran is in receipt of the maximum schedular 
evaluation for limitation of motion of the left wrist, and 
his residuals of a left wrist injury are not productive of 
ankylosis in 20 to 30 degrees dorsiflexion.

4.   The veteran's hiatal hernia is not productive of 
persistently recurrent dysphagia or considerable impairment 
of health.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for periostitis of the right shin has not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5022 (2003).  

2.  The criteria for an evaluation in excess of 10 percent 
for periostitis of the left shin has not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5022 (2003).  

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left wrist injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5214, 5215, 5299-5010 (2003).  

4.  The criteria for an evaluation in excess of 10 percent 
for a hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.114, Diagnostic Code 7346 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The appellant filed his claims for increased evaluations in 
May 2000.  Thereafter, in a rating decision dated in July 
2000, the benefits were denied.  Only after those rating 
actions were promulgated did the RO, in a letter dated in 
September 2003, specifically provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate a claim for an increased evaluation, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  However, the 
Board also notes that the record indicates that prior to that 
time the appellant had been apprised of what evidence would 
be necessary to substantiate the claim, as well as informed 
of the division of responsibility for obtaining such 
evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, the Board notes that 
the appellant was sent a letter in May 2000 notifying him 
that medical evidence was needed to show his disabilities had 
increased in severity.  The letter requested that the veteran 
complete and return an authorization for release of 
information for each of his private health care providers, 
but the letter also stated that it was ultimately the 
veteran's responsibility to submit private medical records.  
The veteran was further requested to identify all VA 
facilities where he had been treated and was notified that he 
would be scheduled for a VA examination.  Additionally, the 
Board observes that the appellant had been provided with a 
copy of the rating decision dated in July 2000, setting forth 
the general requirements of the law, the evidence considered, 
and the reasons why his claims were denied.  The general 
advisement and the pertinent laws and regulations, including 
the schedular criteria, were reiterated in a Statement of the 
Case dated in August 2000 as well as in Supplemental 
Statements of the Case dated in June 2002 and March 2003.  
The Board also remanded the case in July 2003 for additional 
development, which included notifying the veteran of the VCAA 
and its provisions.

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  However, in the present case, the 
appellant's claims for increased evaluations were filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in September 2003 
was not given prior to the first AOJ adjudications of the 
claims, the notice was provided by the AOJ prior to the most 
recent transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Therefore, notwithstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

In this case, although the VCAA notice letter that was 
provided to the appellant do not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A (d).  The 
veteran was afforded VA examinations in June 2000, April 
2002, and February 2003, which were conducted by physicians 
who rendered relevant opinions as to the issues under 
consideration.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claims 
for increased evaluations is appropriate.


Factual Background and Legal Analysis

The veteran contends that he is entitled to an increased 
evaluation for his periostitis of the right and left shins, 
residuals of a left wrist injury, and hiatal hernia.  More 
specifically, he maintains that the current evaluations 
assigned for each disorder does not accurately reflect the 
severity of symptomatology associated with those 
disabilities.

Historically, a rating decision dated in August 1994 granted 
service connection for bilateral periostitis of the shins, 
residuals of a left wrist injury, and hiatal hernia and 
assigned a 10 percent evaluation for each of these 
disabilities effective from February 1, 1994.  That 
determination was based on a review of the veteran's service 
medical records as well as on the findings of a VA 
examination performed in October 1993.  A February 1998 
rating decision continued the 10 percent disability 
evaluation assigned for the veteran's residuals of a left 
wrist injury based on two VA examinations performed in 
January 1998.  The veteran then filed a claim in May 2000 for 
an increased evaluation for his bilateral periostitis of the 
shins, residuals of a left wrist injury, and hiatal injury, 
and the July 2000 rating decision now on appeal continued the 
10 percent evaluation assigned for each of these 
disabilities.  In a subsequent decision review officer 
decision and supplemental statement of the case dated in June 
2002, separate 10 percent evaluations were assigned for 
periostitis of both the right and left shins effective from 
May 15, 2000.  However, applicable law mandates that when a 
veteran seeks an increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran has continued his disagreement with the 
evaluations assigned for his periostitis of the right and 
left shins and has not withdrawn his appeal.  As such, the 
issue remains in appellate status.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the schedule for rating disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions and civilian occupations.  Generally, the degree 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.


I.  Periostitis of the Right and Left Shins

The veteran's periostitis of both the right and left shins is 
each currently evaluated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5022.  Diagnostic Code 5022 states 
that periostitis is to be rated as degenerative arthritis 
under Diagnostic Code 5003, which in turn, states that the 
severity of degenerative arthritis, established by X-ray 
findings, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints affected.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
disability evaluation will be assigned when there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joints groups, and a 20 percent evaluation is for 
assignment when there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations. 

In this case, the veteran has been assigned a 10 percent 
disability evaluation under the provision allowing assignment 
of a 10 percent evaluation when the record reflects x-ray 
evidence of involvement of two or more major joints.  The 
assignment of that evaluation contemplated functional loss 
due to pain. 

Private medical records dated from January 1999 to August 
2001 report that the veteran had intermittent pain in April 
2000, which had increasingly bothered him over the years.  In 
particular, his symptoms had increased during the previous 
few weeks, and he was tender to touch in the shin area.  It 
was also noted that he was running one mile two to three 
times per week to stay in shape.  The veteran was diagnosed 
with shin splints.  A bone scan was thereafter obtained in 
May 2000, which revealed increased anterior tibia activity 
bilaterally consistent with stress fractures as seen with 
shin splints.  It was recommended that he stop running and 
walking and try other physical activities, such as swimming 
and bicycling.

The veteran was afforded a VA examination in June 2000 during 
which he complained of persistent pain with sitting or any 
prolonged walking.  As a result, he did minimal walking and 
still had persistent pain.  A physical examination revealed 
moderate tenderness to palpation at the left and right mid-
tibia shaft.  He had full range of motion and strength of the 
ankles, and he was able to walk with a normal gait.  The 
examiner noted the May 2000 bone scan findings and diagnosed 
the veteran with chronic active periostitis (shin splints).  

The veteran was provided another VA examination in April 2002 
during which he indicated that he experienced pain on a daily 
basis for which he took two tablets of Advil.  He had sharp 
pain when he sat for a prolonged duration or after he walked 
two miles on a treadmill, and he also developed pain when he 
went up and down three flights of stairs at work.  He denied 
any direct trauma or surgery to the shin area.  The examiner 
observed that the veteran was not in any physical distress 
when he walked into the office and that he did not need any 
help or support.  Nor was he wearing any splint or brace.  
The veteran also provided the examiner with copies of private 
medical records dated in May 2000, which had diagnosed him 
bilateral tibial stress fractures otherwise referred to as 
shin splints.  A physical examination revealed no redness, 
swelling, or deformity.  There was mild palpable tenderness 
on the middle of the left shin area slightly on the inner 
side.  His peripheral pulses were normal, as was the color of 
his skin.  The examiner commented that there were no 
significant objective findings on physical examination and an 
x-ray was normal.  However, he also noted that an x-ray 
obtained in 2000 was consistent with shin splints.

During a VA examination in February 2003, the veteran rated 
his pain as a six to seven on a scale of one to ten.  Other 
symptoms included aching and burning in his lower legs.  He 
denied discoloration or deformity, although he did report his 
feet being flush red, cold, and clammy due to his shin 
splints.  He did not require the use of splints or crutches, 
and he had no history of surgery, bracing, or adaptive 
equipment.  He indicated that he was able to walk one to one 
and a half miles, stand approximately 30 minutes, and sit for 
approximately 30 minutes before stretching was required.  He 
continued to perform house chores and yard work, denied 
having incapacitating events, and had not missed work due to 
the pain.  An x-ray did not reveal any evidence of an acute 
or subacute fracture, and there were no significant 
degenerative changes.  The veteran was assessed as having 
tibia and fibula pain with no objective findings.  Shin 
splints syndrome or medial tibial stress syndrome was applied 
to a complex of pain and discomfort in the lower leg 
occurring after repetitive overuse.  It was further noted 
that a previous bone scan had showed findings consistent with 
bilateral tibial stress fractures.

When the evidence in this case is considered under the laws 
and regulations as set forth above, the Board is of the 
opinion that the veteran is not entitled to an increased 
evaluation for periostitis in either his right or left shins.  
In this regard, the Board observes that the medical evidence 
does not show the veteran to have any limitation of motion or 
that any joint is affected by his shin disability.  In fact, 
the June 2000 VA examiner indicated that the veteran had a 
full range of motion and that he was able to walk with a 
normal gait.  Additionally, the April 2002 VA examiner noted 
that there was no redness, swelling, or deformity and that 
the veteran was not in any physical distress.  He did not 
require any help or support when he walked into the office, 
nor did he wear any splint or brace.  The Board further 
observes that an x-ray obtained in conjunction with the 
February 2003 VA examination did not reveal any degenerative 
changes and that veteran was assessed as having tibia and 
fibula pain with no objective findings.  Therefore, the Board 
finds that the veteran has not met the criteria for an 
increased evaluation for the periostitis of either of his 
shins.

Further, the Board has considered the application of other 
Diagnostic Codes, including Diagnostic Code 5262.  The 
criteria for that disability is set forth at 38 C.F.R. § 
4.71a, Diagnostic Codes 5262.  However, the Board has 
reviewed the pertinent medical evidence as contained in the 
veteran's claims file and concludes that his periostitis 
cannot not be rated as impairment of the tibia and fibula, as 
there is no evidence of malunion.

In addition, the Board has also considered whether an 
increased disability rating is warranted for the veteran's 
periostitis of his right and left shins under 38 C.F.R. §§ 
4.40, 4.45, and 4.59 (2003) pursuant to the Court's holding 
in DeLuca.  In this case, however, the February 2003 decision 
review officer decision and supplemental statement of the 
case noted that the veteran's current 10 percent disability 
evaluation for periostitis of each shin had already 
contemplated functional loss due to pain.  Thus, the degree 
of any additional functional loss due to pain under 38 C.F.R. 
§ 4.40 and 4.45 already forms the basis for the currently 
assigned rating and does not justify an increased evaluation 
under these circumstances.  Moreover, the medical evidence 
does not indicate that the veteran has any weakened movement, 
excess fatigability, or incoordination that would warrant an 
increased evaluation.  Therefore, the Board finds that an 
increased evaluation in excess of 10 percent for periostitis 
of both the right and left shins is not warranted.


II.  Residuals of a Left Wrist Injury

The veteran's residuals of a left wrist injury are currently 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5010.  Diagnostic Code 5010 states that 
traumatic arthritis is to be rated as degenerative arthritis 
under Diagnostic Code 5003, which in turn, states that the 
severity of degenerative arthritis, established by X-ray 
findings, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints affected.  Therefore, the veteran's residuals of a 
left wrist injury have been evaluated under Diagnostic Code 
5215, pursuant to which the severity of limitation of wrist 
motion is evaluated.  Under that diagnostic code, a 10 
percent rating, the currently assigned evaluation, is 
warranted when palmar flexion is limited to a position in 
line with the forearm, or when dorsiflexion is less than 15 
degrees.  This 10 percent rating is applicable for either the 
major or minor limb.  A 10 percent rating is the only, and 
therefore the maximum, rating available under this code.

As the veteran is already receiving the maximum evaluation 
allowable under Diagnostic Code 5215, the Board has also 
considered the application of Diagnostic Code 5214, which 
provides for higher evaluations for ankylosis of the wrist.  
Under that diagnostic code, a 20 percent disability is 
warranted when there is favorable ankylosis in 20 to 30 
degrees dorsiflexion in the minor wrist, and a 30 percent 
disability evaluation is assigned for favorable ankylosis in 
20 to 30 degrees dorsiflexion in the major wrist.  A 40 
percent disability evaluation is contemplated for ankylosis 
of the major wrist in any other position, except favorable.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure." Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint", citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  

In this case, private medical records dated from May 1996 to 
August 2002 indicate that the veteran was experiencing left 
wrist pain and intermittent paresthesias affecting the thumb 
and index fingers.  It was noted that the pain seemed to be 
more dorsal than volar.  Motor nerve conduction studies for 
the left ulnar and median nerves were normal, as were 
antidromic sensory nerve conduction studies for the left 
ulnar, median, and radial nerves.  A needle electrode 
examination of selected clinically relevant muscles of the 
left upper extremity was also normal.  There was no 
indication of neuropathy, cervical radiculopathy, plexopathy, 
or myopathy.  The veteran also complained of a sore wrist in 
August 2002.  It was noted that his wrist began to hurt after 
he had sustained an injury at work and that he later 
developed numbness in his arm.  A physical examination 
revealed some swelling to the dorsum of the proximal 
metacarpals in the mid hand.   The navicular was not really 
sore, and he did have a full range of motion in the wrist.  
An x-ray showed no acute injury, but did reveal what might 
have been an old injury at the dorsum of one of the carpal 
bones.  The veteran was assessed as having a sprained wrist.

VA outpatient records dated from October 1993 to June 2002 
show that an x-ray of the veteran's left wrist was obtained 
in April 2002.  That x-ray indicated that ulnar variance was 
present, which was a stable finding.  No acute or significant 
chronic bony or joint abnormality was apparent.  The 
impression was listed as a stable left wrist.

A June 2000 VA examination report indicates that the veteran 
reported having pain and weakness with repetitive activity of 
the left wrist.  He occasionally had what he described as a 
shooting electricity in his wrist.  He did not have carpal 
tunnel syndrome, but he believed he did have some decreased 
grip strength over the left hand when compared to his right 
hand.  He was noted as being right-hand dominant.  A physical 
examination revealed no visible deformities, and there was no 
popping or crepitance with range of motion.  He had full 
range of motion as well as full strength of the left wrist 
when compared to his right wrist.  A neurovascular 
examination was normal.  He did appear to have slightly 
decreased grip strength, but it was difficult for the 
examiner to ascertain whether it was because he was right-
hand dominant.  The examiner noted that an x-ray of the left 
wrist obtained in 1998 was unremarkable. The examiner also 
commented that the physical examination was unremarkable and 
listed his impression as chronic left wrist pain.

During an April 2002 examination, the veteran told the VA 
examiner that he had diminished strength and grip on the left 
hand and wrist.  He denied having any stiffness, swelling, 
redness, or instability.  He did not take any medication for 
his left wrist and never had surgery on the left wrist area.  
He described having a sharp, electric shock-like feeling when 
he tried to pull any object.  That feeling subsided 
approximately one minute after he would let go.  He stated 
that he did not have any pain at rest or with any other 
activity except pulling, and he indicated that this 
disability did not affect his full-time job.  He also 
admitted that he was right-handed.  A physical examination 
revealed no redness, swelling, or deformity.  He had ulnar 
deviation to 45 degrees and radial deviation to 20 degrees 
without any pain or discomfort.  He also had dorsiflexion of 
the wrist to 70 degrees and palmar flexion to 80 degrees.  
There was no palpable tenderness noted over the wrist, but he 
did have minimal palpable tenderness just proximal to the 
wrist.  His grip was normal bilaterally.  The examiner noted 
that the veteran had no pain at rest, was able to perform his 
daily routine without much problem, and did not need any 
medication for the disability.  He ordered an x-ray of the 
veteran's left wrist to rule out any bony abnormality or old 
fracture, which was unremarkable.

VA outpatient records dated in August 2002 indicate that the 
veteran continued to complain of left wrist pain.  He stated 
that bending was difficult and reported  tingling and numbing 
in the thumb and index finger.  He further reported that his 
wrist began hurting a week earlier and that there had been 
intermittent swelling in the wrist and fingers.  He denied 
any recent trauma.  An examination revealed slight tenderness 
to palpation with normal passive range of motion.  The 
impression was listed as probable tendonitis of the wrist, 
and the veteran was prescribed ibuprofen and rest.

When the evidence in this case is considered under the laws 
and regulations as set forth above, the Board is of the 
opinion that the veteran is not entitled to an increased 
evaluation for his residuals of a left wrist injury.  As 
noted above, the veteran is already in receipt of the maximum 
evaluation allowable under Diagnostic Code 5215.  Although a 
higher evaluation is available under Diagnostic Code 5214, 
the Board observes that there is no medical evidence of 
ankylosis.  In this regard, the Board notes that the veteran 
is able to move his left wrist and that it is not fixed in 20 
to 30 degrees dorsiflexion.  In fact, private medical records 
dated in August 2002 indicated that the veteran had full 
range of motion, and VA outpatient records dated in August 
2002 also noted a normal passive range of motion.  Therefore, 
the Board finds that an increased evaluation for the 
veteran's residuals of a left wrist injury is not warranted.

The Board has also considered whether an increased disability 
rating is warranted for the veteran's residuals of a left 
wrist injury under 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2003) 
pursuant to the Court's holding in DeLuca.  In this case, 
however, the veteran is receiving the maximum schedular 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5215, for 
his left wrist disability.  In Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court determined that if a claimant 
is already receiving the maximum disability rating available, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.  Therefore, further consideration of the 
aforementioned provisions of 38 C.F.R. §§ 4.40 and 4.45 is 
not in order. 

III.  Hiatal Hernia

The veteran's hiatal hernia is currently evaluated under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under 
that diagnostic code, a 10 percent rating, the currently 
assigned evaluation, is warranted when there is a hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent disability 
evaluation is contemplated for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent disability evaluation is assigned for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptoms combinations 
productive of severe impairment of health.

In this case, private medical records dated from January 1999 
to August 2001 indicate that in May 1999 the veteran's 
abdomen was soft and nontender with no masses or 
heptosplenomegally.  His bowel sounds were normal, and he did 
not have a hernia.

During his June 2000 VA examination, the veteran told the 
examiner that his symptoms had been fairly consistent over 
the years, although they had progressed a moderate amount.  
He took Rolaids every morning because he woke up with 
heartburn and also took Pepcid AC twice daily to prevent 
increasing heartburn.  He indicated that he sometimes had 
pain in the left chest wall as well as substermal chest pain 
that was associated with his heartburn.  That pain seemed to 
occur once or twice a month and lasted for a few hours.  He 
denied smoking tobacco and rarely drank alcohol.  He did not 
have any documented peptic ulcer disease or any blood in his 
stools or dark, tarry stools.  The veteran had not had any 
surgery for his hiatal hernia, and he denied having any 
weight loss.  He did report regurgitating some food three to 
four times a week when he had heartburn.  A physical 
examination revealed a well-nourished male with normal active 
bowel sounds.  His abdomen was soft, nontender without 
palpable hepatosplenomegaly.  The examiner noted that an 
upper GI performed in 1993 showed a hiatal hernia and 
commented that the veteran had a well documented history of 
hiatal hernia with progressing symptoms causing increasing 
heartburn and regurgitation of food.

During the April 2002 VA examination, the veteran told the 
examiner that bending over caused a gagging sensation in his 
throat and upper chest.  He also complained that exercise, 
such as running and bicycling caused nausea and vomiting.  He 
denied having any blood in the vomitus or in his stool.  He 
took Pepcid AC approxiamtely two to three times per week with 
some relief.  He sometimes woke up in the middle of the night 
with nausea and heartburn.  He denied having any diarrhea, 
constipation, severe abdominal pain, excessive tiredness, and 
fatigue.  He did have a burning sensation in his throat.  The 
veteran stated that he had gained five pounds in the previous 
year.  A physical examination revealed a soft and nontender 
abdomen.  Bowel sounds were normal.  No organomegaly was 
felt.  The examiner stated that the veteran's symptoms were 
consistent with hiatus hernia and reflux esophagitis.  A 
barium swallow test showed reduced peristalsis without hiatus 
hernia.

When the evidence in this case is considered under the laws 
and regulations as set forth above, the Board is of the 
opinion that the veteran is not entitled to an increased 
evaluation in excess of 10 percent for a hiatal hernia.  
Although the veteran's hernia has clearly been manifested by 
constant or nearly constant heartburn as well as 
regurgitation, there must also be evidence of recurrent 
dysphagia accompanied by substernal or arm or shoulder pain 
that is productive of considerable impairment of health.  The 
Board notes that the veteran did complain of pain in his left 
chest wall as well as substernal chest pain during the June 
2000 VA examination.  However, this pain occurred only once 
or twice a month with a duration of a few hours, and he did 
not complain of such pain during subsequent examinations or 
appointments.  Further, the Board observes that there is no 
medical evidence showing dysphagia and that the veteran's 
overall physical condition has not been considerably 
impaired.  Instead, the evidence reflects a well-nourished 
male without any weight loss, diarrhea, constipation, severe 
abdominal pain, excessive tiredness, or fatigue.  Therefore, 
the Board finds that an increased evaluation in excess of 10 
percent for a hiatal hernia is not warranted.


IV.  Conclusion
In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected disabilities have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disabilities.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
periostitis of the right and left shins, residuals of a left 
wrist injury, and hiatal hernia under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet App. 218 
(1995). 


ORDER

An increased evaluation in excess of 10 percent for 
periostitis of the right shin is denied.

An increased evaluation in excess of 10 percent for 
periostitis of the left shin is denied.

An increased evaluation in excess of 10 percent for residuals 
of a left wrist injury is denied.

An increased evaluation in excess of 10 percent for a hiatal 
hernia is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



